1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                      ***

6
      UNITED STATES OF AMERICA,
7
                            Plaintiff,
8                                                          2:13-CR-00439-KJD-VCF
      vs.                                                  ORDER
9     SEAN FINN,
10                           Defendant.

11          Before the court is Defendant’s Ex Parte Motion for Court Order Directing the Nevada Southern
12   Detention Center to Allow Defendant to Extra Library Time (ECF No. 409).
13          Under LR IA 7-2(b), neither party nor attorney for any party may make an ex parte communication
14   with the court except as specifically permitted by these rules. Here, Defendant has not given compelling
15   reason to file the instant motion as ex parte.
16          Accordingly,
17          IT IS HEREBY ORDERED that the Clerk will remove the ex parte status from Defendant’s
18   Motion for Court Order Directing the Nevada Southern Detention Center to Allow Defendant to Extra
19   Library Time (ECF No. 409).
20          The Clerk of Court is directed to regenerate the service on the instant motion.
21          IT IS FURTHER ORDERED that any response to the instant motion must be filed on or before
22   February 25, 2019. No reply necessary.
23          DATED this 11th day of February, 2019.
                                                                 _________________________
24
                                                                 CAM FERENBACH
25
                                                                 UNITED STATES MAGISTRATE JUDGE
